Citation Nr: 0728741	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for internal 
derangement of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to June 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of entitlement to service connection for internal 
derangement of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In February 1972, the RO denied service connection for 
internal derangement of the right knee.

2.  The veteran was notified of the February 1972 decision in 
the same month, and did not appeal the decision.

3.  Evidence received since the final February 1972 RO 
decision, considered in conjunction with the record as a 
whole, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim for 
service connection for internal derangement of the right 
knee.


CONCLUSIONS OF LAW

1.  The February 1972 RO decision, which denied service 
connection for internal derangement of the right knee, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
February 1972 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice Requirements and Duty to Assist

The veteran is seeking to reopen his claim for service 
connection for internal derangement of the right knee.  
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in June 2003 and 
October 2003.  The June letter set forth information 
concerning reopening a claim and the October letter provided 
the veteran information on what the evidence must show to 
support his claim.  The letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

As the October 2003 letter was sent after the RO decision, 
the Board observes that the RO did not provide the veteran 
with complete VCAA notice prior to the August 2003 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.

In addition, the RO did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  However, 
as the Board is reopening the veteran's claim and remanding 
for further development, the RO will be able to provide the 
veteran with appropriate Dingess notice before further 
adjudication of the claim is accomplished.  

Furthermore, as the Board is reopening the claim for service 
connection for internal derangement of the right knee, there 
is no need to discuss compliance with the VA's duties to 
notify and assist the claimant with respect to the evidence 
and information needed to reopen his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

New and Material claim

In February 1972, the RO denied service connection for 
internal derangement of the right knee.  The veteran was 
notified of this decision by a letter in the same month, but 
he did not appeal.  The 1972 decision is final.  38 U.S.C.A. 
§ 7105(c).  The basis for the denial was that the veteran's 
right knee disability pre-existed service and was not 
aggravated by service.  In May 2003, the veteran attempted to 
reopen his claim, the RO reopened his claim but denied 
service connection for internal derangement of the right knee 
in August 2003.  This appeal arises from that decision.  It 
is noted that the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996) 

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to applicable VA law and regulations, in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no showing of aggravation of the pre-existing right 
knee disability.  The February 1972 RO decision is final.  38 
U.S.C.A. § 7105(c).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
a private medical opinion dated in March 2003 and a July 2003 
VA joints examination which contains a medical opinion from a 
VA doctor. 

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  First, the Board finds the 
additional evidence of a March 2003 private medical opinion 
and a July 2003 VA examination is new, not already of record.  
Moreover, the additional evidence relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant of evidence of record in 1972, and 
raises a reasonable possibility of substantiating the claim.  
Specifically, in his correspondence, the private physician 
relates the veteran's current right knee symptomatology to 
his service.  Further, the July 2003 VA medical examiner 
provided an opinion addressing the potential relationship of 
the veteran's current right knee disability to service as 
well.  This evidence of a possible nexus between the 
veteran's current disability and service relates to an 
unestablished fact necessary to substantiate the claim which 
was lack of evidence that an event or injury in service 
aggravated his pre-existing right knee disability.  The 
additional 2003 private medical opinion raises the reasonable 
possibility of substantiating the claim in that the examiner 
relates the veteran's current disability to service.  

Furthermore, a July 2003 VA examination and etiology opinion 
was provided in the instant case.  The VA opinion was 
apparently made without the benefit of the veteran's service 
medical records.  The service medical records were to be 
provided for review in order for the examiner to make an 
informed opinion as to the etiology of the veteran's current 
right knee disability.  Nonetheless, the examiner, in 
providing his opinion, indicated what symptomatology was 
needed to be present during service to relate the veteran's 
current right knee disability to service.  Specifically, in 
his examination of the veteran, the examiner found x-ray 
evidence of degenerative changes but no current functional 
disability of the right knee.  In addressing the veteran's 
reported meniscal damage in service, the examiner opined that 
the mensical damage would have to be connected to basic 
training by report at that time of knee swelling and pain.  
While not entirely clear, this opinion appears to indicate 
that that the current right knee disability could be related 
to service if knee swelling and pain were shown in service.  
This evidence raises the possibility of substantiating the 
claim in that it gives specific examples of knee 
symptomatology that could indicate a relationship between the 
current right knee disability and service, especially where, 
as shown here, the service medical records, which the 
examiner did not see, shows among other findings, knee 
swelling (effusion) and pain.  Whether these symptoms 
demonstrate that the veteran's knee disability was aggravated 
by service is not clear and an additional examination and 
opinion is necessary prior to considering the claim on the 
merits.  As the Board finds that new and material evidence 
has been received, the claim is reopened.  To this extent, 
the claim is granted.

ORDER

The claim for service connection for internal derangement of 
the right knee is reopened and, to this extent, the appeal is 
granted.  


REMAND

The veteran contends that he has a current right knee 
disability that is due to service aggravation of a pre-
existing injury.

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2006).  Only such conditions as recorded on 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

If a preexisting disability is noted upon entry into service, 
the preexisting injury or disease will be presumed to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Upon enlistment in July 1970 a notation of a pre-existing 
condition was noted.  The enlistment examiner reported "Bad 
knee in high school - unable to play sports for awhile".  
Service medical records reflect that the veteran complained 
of and was treated for pain, swelling, instability and 
locking of the right knee from April 1971 until he was 
evaluated for medical discharge in May 1971.  During the 
course of his treatment, the veteran reported that his right 
knee symptomatology began prior to service and became worse 
during basic training.  X-rays taken in April 1971 revealed a 
meniscus tear of the right knee.  Notes made pursuant to the 
May 1971 Medical Board Proceedings reflect that the veteran 
was discharged for internal derangement of the right knee 
which was determined as a condition which existed prior to 
service and was not aggravated by active service.  Physical 
examination made pursuant to the proceedings revealed 
effusion of the right knee with complaints of pain.  

The evidence demonstrates a preexisting right knee disability 
at the time of the veteran's enlistment into military 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Since a 
right knee disability was noted upon enlistment, the veteran 
is not entitled to the presumption of soundness.  Id.  Thus, 
the central issue in the case is whether a preexisting right 
knee disability was aggravated by service.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).

As the prior VA examiner did not have the veteran's service 
medical records to review, another VA examination and opinion 
is required to determine whether any pre-existing right knee 
disability was aggravated by service.  38 U.S.C.A. 
§ 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) and 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran submitted a private medical 
opinion dated in March 2003 in which the physician opined, 
after reportedly reviewing the veteran's service medical 
records, that the veteran's present right knee pain was, as 
likely as not, related to an injury and knee pain the veteran 
experienced while in active service.  However, the Board 
finds this opinion inadequate to decide the merits of the 
claim because it did not address the veteran's pre-existing 
right knee disorder and whether the right knee disability was 
aggravated by service, that is, whether it increased in 
severity beyond its natural progression.  38 C.F.R. § 
3.306(a).

As noted above, the veteran was afforded a July 2003 VA 
joints examination and opinion; however, the Board finds that 
because the service medical records were not available for 
review this opinion is not sufficient to decide the merits of 
the claim.  Therefore, another examination is necessary for a 
proper determination as to whether the veteran's current 
right knee disability is related to service, including 
whether his prior right knee disability was aggravated by 
service.  

While on remand, the RO will have the opportunity to provide 
the veteran notice as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran is to be afforded a VA 
examination to determine the nature and 
etiology of any current right knee 
disability.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim.  The examination should 
include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether the file was 
available for review.  Based on a review 
of the claims folder, as well as a 
current examination of the veteran, the 
examiner is asked to provide a diagnosis 
for any right knee disability found to be 
present.  The examiner should also 
provide an opinion as to whether the 
veteran's preexisting right knee 
disability increased in severity beyond 
normal progress during active service.

3.  After completing the above, any 
additional development considered 
necessary should be accomplished, and the 
RO should readjudicate the issue on 
appeal, considering any new evidence 
secured since the last supplemental 
statement of the case (SSOC). If the 
disposition remains unfavorable, the RO 
should furnish the veteran with another 
SSOC and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


